 



Exhibit 10.1

FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

     THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of December 20, 2004, is entered into, by
and among LENNOX INDUSTRIES INC., an Iowa corporation, (“Lennox” or the “Master
Servicer”), LPAC CORP., a Delaware corporation (“LPAC” or the “Company”),
LIBERTY STREET FUNDING CORP. (“Liberty Street”), the investors named in the
Purchase Agreement (defined below), THE BANK OF NOVA SCOTIA (“Scotiabank”), YC
SUSI TRUST (“Yorktown”), BANK OF AMERICA, NATIONAL ASSOCIATION (the “Yorktown
Agent”) and THE YORKTOWN INVESTORS. Capitalized terms used and not otherwise
defined herein are used as defined in the Purchase Agreement (as defined below).

     WHEREAS, LPAC, Lennox, Liberty Street, the investors named therein,
Scotiabank, Yorktown, the Yorktown Agent, and the Yorktown Investors are party
to that certain Second Amended and Restated Receivables Purchase Agreement,
dated as of June 16, 2003 (as amended, supplemented or otherwise modified
through the date hereof, the “Purchase Agreement”); and

     WHEREAS, the parties hereto desire to amend the Purchase Agreement as set
forth herein.

     NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:

     SECTION 1. Amendments to Purchase Agreement.

     (a) Clause (i) of the definition of “Funding Termination Date” in
Appendix A to the Purchase Agreement is hereby deleted and replaced with the
following:

     “(i) December 15, 2005, or such later date as may, from time to time, be
agreed to in writing by the Agents;”

     SECTION 2. Representations and Warranties.

     Each Seller Party hereby certifies that, subject to the effectiveness of
this Amendment, each of the representations and warranties set forth in
Article VI of the Receivables Purchase Agreement is true and correct on the date
hereof, as if each such representation and warranty were made on the date
hereof.

 



--------------------------------------------------------------------------------



 



     SECTION 3. Purchase Agreement in Full Force and Effect as Amended.

     Except as specifically amended hereby, the Purchase Agreement shall remain
in full force and effect. All references to the Purchase Agreement shall be
deemed to mean the Purchase Agreement as modified hereby. This Amendment shall
not constitute a novation of the Purchase Agreement, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
conditions of the Purchase Agreement, as amended by this Amendment, as though
such terms and conditions were set forth herein.

     SECTION 4. Miscellaneous.

     (a) This Amendment may be executed in any number of counterparts, and by
the different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.

     (b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

     (c) This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

     (d) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            LPAC CORP.,
as Seller
      By:   /s/ Gregory A. Moseman         Name:   Gregory A. Moseman       
Title:   Assistant Treasurer        LENNOX INDUSTRIES INC.,
as Master Servicer
      By:   /s/ Gregory A. Moseman         Name:   Gregory A. Moseman       
Title:   Assistant Treasurer        LIBERTY STREET FUNDING CORP.,
as a Purchaser
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President        THE BANK OF NOVA SCOTIA,
as Liberty Street Purchaser Agent and
Liberty Street Investor
      By:   /s/ Michael Eden         Name:   Michael Eden        Title:  
Director        YC SUSI TRUST,
as the Yorktown Purchaser

By: Bank of America, National Association, as
Administrative Trustee
      By:   /s/ Charu Mani         Name:   Charu Mani        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, NATIONAL
ASSOCIATION,
as the Yorktown Investor
      By:   /s/ Charu Mani         Name:   Charu Mani        Title:   Vice
President        BANK OF AMERICA, NATIONAL
ASSOCIATION,
as the Yorktown Purchaser Agent
      By:   /s/ Charu Mani         Name:   Charu Mani        Title:   Vice
President     

 